Citation Nr: 0507917	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-31 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for lumbosacral strain.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1956 to 
July 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for lumbosacral strain.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service medical records show a December 7, 1956 finding of 
lumbosacral sprain.  Bed rest, exercises, and heat were 
prescribed.  On December 12, 1956, the veteran complained of 
back pain.  It was noted that he could touch his toes, and 
there was no spasm or scoliosis.  A December 14, 1956 
orthopedic clinic record shows the veteran reported that he 
fell off a barn at age 13 years old, and had suffered 
intermittent episodes of low back pain since.  X-rays of the 
L-S spine showed no significant abnormalities.  A January 
1957 treatment record shows the veteran was seen for 
recurrent back pain since the previous day, made worse by 
exercise.  He complained of low back pain on hyperextension.  
There was no leg pain of the "shooting" type, or spasm.  
Bed rest without getting up except for meals was prescribed.  
A later January 1957 treatment report shows no limitation of 
motion.  A February 1957 consultation report shows a 
diagnosis of lumbar lordosis and slight lower lumbar 
tenderness.  Vigorous postural exercises were prescribed.  

The records after service include a September 2000 VA primary 
care assessment note showing a past medical history of 
thoracic spine compression fracture (T5-T8).  A January 2001 
VA treatment record shows a prior history of trauma but no 
residual pain.  On a March 2001 VA life support provider 
note, the veteran reported that he was jolted out of his seat 
while riding on a bus that went over a speed bump hard, and 
that he landed back on his seat and was having severe pain in 
the low back area.  The x-ray of the lumbosacral spine 
revealed osteoporosis, degenerative joint disease, and 
wedging of the T11 and T12 vertebrae.  A later March 2001 
ambulatory care note shows an assessment of lumbar 
spondylosis with uncontrolled pain.

The Board finds that a medical examination is necessary to 
decide the service connection issue.  A review of the file 
shows that the veteran has never been afforded an appropriate 
VA examination for the purposes of securing the requisite 
medical opinion.  Under the duty to assist, VA has the duty 
to secure an examination or opinion if there is competent 
evidence of record that the claimant has a current 
disability, which may be associated with service, but the 
record does not contain sufficient medical evidence to make a 
decision on this claim.  38 U.S.C.A. § 5103A(d).

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the AMC for the following development:

1.  The AMC should schedule the veteran 
for a VA examination to determine the 
nature, etiology, severity, and date of 
onset of the back disability.  
Specifically, the examiner should 
determine whether it is at least as 
likely as not that the veteran's current 
back disability is related to any 
incident of service, including the 
reported lumbosacral sprain in service.  
In doing so, the examiner should also 
determine whether the back disorder in 
service was aggravated during service.   
The examiner should base the opinion on 
examination findings, historical records, 
and medical principles.  It is imperative 
that the examiner reviews the evidence in 
his claims folder, including a complete 
copy of this REMAND.  All necessary tests 
and clinical studies must be 
accomplished, and all clinical findings 
must be reported in detail.  A complete 
written rationale for all opinions made 
must be provided.  If any requested 
opinion cannot be provided, that fact 
should be noted and the AMC should 
explain in detail why securing the 
opinion is not possible.  

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claim for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




